Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 8, 2003, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Since defendant did not raise the issue by specific objection, his present claim that there was insufficient evidence to corroborate the testimony of an accomplice is unpreserved (People v Gray, 86 NY2d 10 [1995]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. Police testimony, photographs and physical evidence linked defendant to the crime and fully satisfied the accomplice corroboration requirement (see CPL 60.22 [1]; People v Besser, 96 NY2d 136, 143 [2001]; People v Breland, 83 NY2d 286, 292-293 [1994]). We also conclude that the verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Although only the accomplice testified as to the actual drug transaction, police testimony as to events before and after the transaction warranted the jury’s finding that defendant was a participant and not a spectator. Concur—Tom, J.P., Andrias, Friedman, Sullivan and Malone, JJ.